dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-120-CV





HARDING COMPANY AND ROBERT A. 	APPELLANTS

ELLISON, JR. AND HILLARY ELLISON 

DUNCAN
 



V.



LAH III FAMILY SPECIFIC INTEREST, LTD.
 	APPELLEE





----------

FROM THE 236
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Motion For Dismissal Of Harding Company.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Harding Company.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Robert A. Ellison, Jr. and Hillary Ellison Duncan v. LAH III Family Specific Interest, Ltd
.”

Costs of this appeal incurred by appellant Harding Company shall be taxed against Harding Company, for which let execution issue.  
See 
Tex. R. App. P. 43.4.



PER CURIAM	





PANEL A:	CAYCE, C.J.; LIVINGSTON and GARDNER, JJ.



DELIVERED:  March 15, 2007  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.